DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled.
Claims 21-40 are newly added.
Claims 21-40 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Objections
Claims 22 and 32 are objected to because of the following informalities:
Accord to 608.01(m) of the MPEP, “each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  Claims 22 and 32 are missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites “… determine, prior to receiving the completed voice input”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not, for example, recite “a completed voice input” or “complete a voice input”.
Claim 31 (a system claim) corresponds in scope to claim 21, and is similarly rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-28, 30-33, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0006343 by Platt et al. (“Platt”).

As to Claim 21, Abella teaches a computer-implemented method for selecting and presenting content items based on user input, the method comprising: providing access to a plurality of content items (Abella: at least Col. 2 Lines 36-43; “dialogue manager processes a set of frames characterizing a subject of the dialogue, where each frame includes one or more properties that describe an object which may be referenced during the dialogue. For example, the object corresponding to a given one of the frames may be a person or other entity for which information has been stored in a database accessible to the system, and a property describing the entity may be the name of the entity”; Col. 9 Lines 1-9 further disclose “FIG. 3 shows a hierarchy of frames that may be used to represent the concept of a reservation in a dialogue processing application for making travel arrangements. A frame refers generally to a collection of properties that describes an object or concept. For example, a person may be an object, a name may be a property of that object and a particular name John Smith may be the value of a property. The FIG. 3 example includes a frame 50 denoted "Reservation," a frame 52 denoted “Flight Reservation””); beginning to receive of a voice input (Abella: at least Col. 3 Lines 49-52’ “the present invention utilizes an approach to dialogue management which is object-oriented and rule-based, and is suitable for use in question-answer systems, spoken input systems” and Col. 4 Lines 43-44; “system 10 receives a speech signal in the form of utterances from a user via a microphone 12”; Col. 4 Lines 31-33 explain that “the term "dialogue" as used herein refers generally to a conversation-like exchange involving two or more participants”) intended by the user to identify at least one desired content item (Abella: at least Col. 3 Lines 49-51; “the present invention utilizes an approach to dialogue management which is object-oriented and rule-based”; Col. 7 Lines 39-41 further disclose “the user request may be a request for a particular piece of information from a database (e.g., availability of a flight or car)”; Col. 6 Lines 12-13 further disclose an example of voice input intended by the user to identify flight record(s) - “I would like to travel first class from Newark to Miami tomorrow before 10AM”);
selecting a content item from the plurality of content items (Abella: at least Col. 7 Lines 39-41; “the user request may be a request for a particular piece of information from a database (e.g., availability of a flight or car)”; Col. 6 Lines 14-15 also disclose “there are two flights that are not first class” as example of selected content items; Col. 15 Lines 14-15 also disclose “There are two such flights. The departure times are 8:00 and 9:00” as another example of selected content items); interrupting receipt of the voice input (Abella: at least Col. 7 Lines 13-21; “If the user does not know how to answer a question the system must be able to ask another question in the hopes of executing the user request. One indication that the user is confused is if he/she answers a question with "I don't know" or something similar. Another indication of user confusion may be a lack of progress, that is, an indication that the system is having difficulties extracting a correct piece of information from the user”; note: receipt of user input interrupted by error or confusion); and presenting the selected content item to the user (Abella: at least Col. 6 Lines 14-15; “there are two flights that are not first class” as example of selected content items presented to the user; Col. 15 Lines 14-15 also disclose “There are two such flights. The departure times are 8:00 and 9:00” as another example of selected content items presented to the user).

Abella does not explicitly disclose, but Platt discloses determining, prior to receiving the completed voice input (Platt: at least ¶0047; “recognition system 406 can also include a voice recognition component 410 that receives and process utterances from the user. These utterances are then analyzed and processed for information that can be utilized as partial query input”; ¶0006 also discloses “dynamically completes the query formation”; note: “partial query means prior to query completion”), that a portion of the voice input has a measure of importance that exceeds a threshold value (Platt: at least ¶0062; “query database is accessed for query information that can be inferred as sufficiently similar to aspects of the partial query to be considered as solutions for completing the query”; ¶0074 further discloses “system checks whether the inferred results are associated with a value that exceeds the threshold value. If so, at 1214, flow is to 1216 to update the formulation engine and related system entities for the specific partial query input”).
Abella and Platt are both related to processing of spoken query.
It would have been obvious to one having ordinary skill in the art and the teachings of Abella and Platt before him/her at a time before the effective filing date of the claimed invention to incorporate Platt’s features of determining, prior to receiving the completed voice input (Platt: at least ¶¶0006, 0047), that a portion of the voice input has a measure of importance that exceeds a threshold value (Platt: at least ¶¶0062, 0074) with the computer-implemented method disclosed by Abella.
The suggestion/motivation of doing so would have been to complete partial queries and infer “intended search goal from query information” (Platt: at least Abstract, ¶0007).
Claim 31 (a system claim) corresponds in scope to claim 21, and is similarly rejected.

As to Claim 22, Abella and Platt teach the method of claim 21 wherein each of the plurality of content items is associated with metadata that describes a corresponding content item (Abella: at least Col. 2 Lines 37-44; ”each frame includes one or more properties that describe an object which may be referenced during the dialogue. For example, the object corresponding to a given one of the frames may be a person or other entity for which information has been stored in a database accessible to the system, and a property describing the entity may be the name of the entity. A weight is assigned to each of the properties represented by the set of frames, in such a manner that the assigned weights indicate the relative importance of the corresponding properties”)
Claim 32 (a system claim) corresponds in scope to claim 22, and is similarly rejected.

As to Claim 23, Abella and Platt teach the method of claim 22 wherein selecting a content item from the plurality of content items further comprises comparing the portion of the voice input with the metadata of each of the plurality of the content item (Abella: at least Col. 9 Lines 7-9; “FIG. 3 example includes a frame 50 denoted "Reservation," a frame 52 denoted "Flight Reservation" – where Flight Reservation has properties such as Departure Time, Departure City and Arrival City; Col. 6 Lines 49-50 further disclose an example of “I would like a round trip ticket from Newark to San Francisco leaving tomorrow before 10AM.” as voice input and Col. 6 Lines 57-58 disclose “The only flight returning next Friday is a first class flight” as response that match the metadata such as Departure City, Arrival City and Departure Time).
Claim 33 (a system claim) corresponds in scope to claim 23, and is similarly rejected.

As to Claim 27, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice output based on a count of ambiguities detected in the portion of the voice input (Abella: at least Col. 3 Lines 2-5; “if executing the user request in the application leads to any ambiguity, the dialogue manager clarifies the user request by directing an appropriate question or questions to the user”; Col.6 Lines 33-36 also disclose “disambiguation occurs if the system determines that something the user has said can be confused with something else that it knows about or if it can not execute the task in a unique manner”; Col. 12 Lines 64-66 further disclose “when faced with an ambiguity the dialogue manager solicits pieces of information from the user in its attempts to clarify the ambiguity”; Col. 16 Lines 49-50 also disclose “determine what question or questions should be asked of the user to resolve the ambiguity”; note: dialogue manager directing appropriate questions and soliciting pieces of information as feedback response; disambiguation occurs during a dialogue or prior to a dialogue is completed).
Claim 37 (a system claim) corresponds in scope to claim 27, and is similarly rejected.

As to Claim 28, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice input based on a count of error corrections needed to identify the portion of the voice input (Abella: at least Col. 5 Lines 59-60; “detection of user confusion/error correction”; Col. 7 Lines 13-21 further disclose “If the user does not know how to answer a question the system must be able to ask another question in the hopes of executing the user request. One indication that the user is confused is if he/she answers a question with "I don't know" or something similar. Another indication of user confusion may be a lack of progress, that is, an indication that the system is having difficulties extracting a correct piece of information from the user”; note: Col. 7 Lines 20-30 disclose “there are several people with the name Amadeus. What is Amadeus' occupation?  I don't know.  What is Amadeus' full name?  Wolfgang Amadeus Mozart” as example of feedback to obtain information to resolve confusion/error – where the feedback is provided prior to completed voice input by a user).
Claim 38 (a system claim) corresponds in scope to claim 28, and is similarly rejected.

As to Claim 30, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice input (Abella: at least Col. 5 Line 65 – Col. 6 Line 5; “Missing information refers generally to pieces of information that the dialogue manager must know about in order to process a user request”; note: Col. 6 Lines 1-5 disclose “I would like to travel from Newark to Miami tomorrow.  At what time?  In the morning.  First class, business, or coach?” as example of receiving feedback from the system to complete a query request – where the feedback is provided prior to complete voice input by a user), wherein the feedback response is one of an audio, visual or combinations thereof (Abella: at least Col. 4 Lines 51-57; “processor 18 generates an output speech signal by supplying appropriate drive signals to a speech synthesizer 20. Both the processor 18 and the speech synthesizer 20 may make use of information stored in system memory 16. The output speech signal is supplied from speech synthesizer 20 to a speaker 22 for delivery in an audibly perceptible form to the user”).
Claim 40 (a system claim) corresponds in scope to claim 30, and is similarly rejected.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0006343 by Platt et al. (“Platt”), and further in view of US PGPUB 2008/0154611 by Evermann et al. (“Evermann”).



As to Claim 24, Abella and Platt teach the method of claim 21 further comprising presenting the selected content item to the user prior to receiving the completed voice input upon a determination of a strong recognition match for the voice input (Abella: at least Col. 6 Line 8-16; “There are no such flights. However, there are two flights that are not first class. Would you like me to list them?” as example of presenting selected flight content to user upon a strong recognition match that fit user’s requirement except for the criteria of class of flight).
Abella and Platt do not explicitly disclose, but Evermann discloses presenting the selected content item to the user upon determination that a responsiveness measure of the selected content item of the plurality of content items would be above a threshold (Evermann: at least ¶¶0043, 0061; “For example, the "SEARCH RINGTONES" command is followed by a "WHAT ARTIST?" prompt, and the subsequent speech is expected to be an artist name” and “the search results include items that are responsive to the search request. The returned items are also responsive to any metadata that transaction server 110 sent to the content providers along with the search request ”; ¶¶0067-0068 further disclose “search management software 118 selects the items of information, including both search results and advertisements” where “this selection is based on such factors as: the degree of responsiveness of items within the search results to the category of the search request and to the user category as determined from side information” and “tags each items among the search results that exceed the threshold degree of
responsiveness with a rank number. The mobile device can then display the received search result items in rank order, with the most responsive result at the top of the list of displayed results”).
It would have been obvious to one having ordinary skill in the art and the teachings of Abella, Platt and Evermann before him/her at a time before the effective filing date of the claimed invention to incorporate Evermann’s feature of presenting the selected content item to the user upon determination that a responsiveness measure of the selected content item of the plurality of content items would be above a threshold (Evermann: at least ¶¶0043, 0061, 0067-0068) with the computer-implemented method disclosed by Abella and Platt.
The suggestion/motivation of doing so would have been to “provides a user of a speech-enabled mobile communication device with a voice command menu that includes both command and control commands and search request commands” (Evermann: at least ¶0006) and “determine the one or more content providers that best suit that search category, as described in detail below” so as to “optimize the quality and responsiveness of the search results” (Evermann: at least ¶0046).
Claim 34 (a system claim) corresponds in scope to claim 24, and is similarly rejected.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0006343 by Platt et al. (“Platt”), and further in view of US Patent 8,756,216 by Ramesh et al. (“Ramesh”).

As to Claim 25, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice input (Abella: at least Col. 3 Lines 2-5; “if executing the user request in the application leads to any ambiguity, the dialogue manager clarifies the user request by directing an appropriate question or questions to the user”; Col. 12 Lines 64-66 further disclose “when faced with an ambiguity the dialogue manager solicits pieces of information from the user in its attempts to clarify the ambiguity”; Col. 7 Lines 13-21 further disclose “If the user does not know how to answer a question the system must be able to ask another question in the hopes of executing the user request. One indication that the user is confused is if he/she answers a question with "I don't know" or something similar. Another indication of user confusion may be a lack of progress, that is, an indication that the system is having difficulties extracting a correct piece of information from the user”; note: both disambiguation and confusion/error correction provides feedback prior to complete voice input).
	
Abella and Platt do not explicitly disclose, but Ramesh discloses said providing of feedback based on a count of nodes in a graph data structure, wherein the count of nodes in the graph data structure measures a path between a first node representing an item of interest from a previous conversational interaction and a second node representing the portion of the voice input (Ramesh: at least Col. 2 Lines 55-57; “content descriptors matching the query descriptors may be found at least in part by traversing the index tree” ; Col. 8 Lines 62-67 also disclose “the distance between the query descriptor and a particular node 314 of the index tree 300 may be based at least in part on (e.g., be equal to) the distance between the query descriptor and the index descriptor 334 of the node 314 with respect to the metric of the descriptor space”; Col 9 Lines 41-53 further disclose “at step 414, distances may be determined between each of the set of query descriptors and each of the set of candidate content descriptors” and “For example, the search module 206 may select a subset of the set of candidate content descriptors nearest the set of query descriptors with respect to the distances determined at step 414” and “At step 418, content in the collection 208 associated with the set of nearest content descriptors selected at step 416 may be provided for presentation”; note: content associated with content descriptors as item of interest; distance as measure of a path).
It would have been obvious to one having ordinary skill in the art and the teachings of Abella, Platt and Ramesh before him/her at a time before the effective filing date of the claimed invention to incorporate Ramesh’s feature of said providing of feedback based on a count of nodes in a graph data structure, wherein the count of nodes in the graph data structure measures a path between a first node representing an item of interest from a previous conversational interaction and a second node representing the portion of the voice input (Ramesh: at least Col. 2 Lines 55-57, Col. 8 Lines 62-67, Col 9 Lines 41-53) with the computer-implemented method disclosed by Abella and Platt.
The suggestion/motivation of doing so would have been to perform “a search of the collection of content may be facilitated by indexing the set of content descriptors with an indexing structure such as an index tree” (Ramesh: at least Col. 2 Lines 45-47).
Claim 35 (a system claim) corresponds in scope to claim 25, and is similarly rejected.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0006343 by Platt et al. (“Platt”), and further in view of US PGPUB 2006/0110711 by Julia et al. (“Julia”).

As to Claim 26, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice input (Abella: at least Col. 3 Lines 2-5; “if executing the user request in the application leads to any ambiguity, the dialogue manager clarifies the user request by directing an appropriate question or questions to the user”; Col. 12 Lines 64-66 further disclose “when faced with an ambiguity the dialogue manager solicits pieces of information from the user in its attempts to clarify the ambiguity”; Col. 7 Lines 13-21 further disclose “If the user does not know how to answer a question the system must be able to ask another question in the hopes of executing the user request. One indication that the user is confused is if he/she answers a question with "I don't know" or something similar. Another indication of user confusion may be a lack of progress, that is, an indication that the system is having difficulties extracting a correct piece of information from the user”; note: both disambiguation and confusion/error correction provides feedback prior to complete voice input).
Abella and Platt do not explicitly disclose, but Julia discloses said providing of feedback based on a duration of an identified disfluency in the portion of the voice input (Julia: at least ¶0062; “the time values 214 may also indicate a long pause in between spoken words”; ¶0080 further discloses “inspect the speech data 212 to detect what word the user is having problems saying at the time stamp following the long pause” and “intervention module 320 may then perform operation such as: (i) ask or prompt the user to request assistance”; note: long pause as disfluency).
It would have been obvious to one having ordinary skill in the art and the teachings of Abella, Platt and Julia before him/her at a time before the effective filing date of the claimed invention to incorporate Julia’s feature of said providing of feedback based on a duration of an identified disfluency in the portion of the voice input (Julia: at least ¶¶0062, 0080) with the computer-implemented method disclosed by Abella and Platt.
The suggestion/motivation of doing so would have been to assist user in completing a voice input (Julia: at least ¶0079; “detects the occurrence of when the user has paused for an unnatural length of time. Such a pause is assumed to correspond to the user being stuck on a particular word” and “When a pause is detected, the intervention module 320 may offer or provide assistance”).
Claim 36 (a system claim) corresponds in scope to claim 26, and is similarly rejected.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,044,347 by Abella et al. (“Abella”) in view of US PGPUB 2009/0006343 by Platt et al. (“Platt”), and further in view of US Patent 8,930,189 by Cath et al. (“Cath”).

As to Claim 29, Abella and Platt teach the method of claim 21 further comprising providing a feedback response prior to receiving the completed voice input (Abella: at least Col. 3 Lines 2-5; “if executing the user request in the application leads to any ambiguity, the dialogue manager clarifies the user request by directing an appropriate question or questions to the user”; Col. 12 Lines 64-66 further disclose “when faced with an ambiguity the dialogue manager solicits pieces of information from the user in its attempts to clarify the ambiguity”; Col. 7 Lines 13-21 further disclose “If the user does not know how to answer a question the system must be able to ask another question in the hopes of executing the user request. One indication that the user is confused is if he/she answers a question with "I don't know" or something similar. Another indication of user confusion may be a lack of progress, that is, an indication that the system is having difficulties extracting a correct piece of information from the user”; note: both disambiguation and confusion/error correction provides feedback prior to complete voice input).

Abella and Platt do not explicitly disclose, but Cath discloses said providing of feedback based on a measure of confidence in correct speech-to-text recognition of the portion of the voice input (Cath: at least ¶0020; “feedback regarding text received from the speech to text transcription service 170. For example, the user interface 124 may display visual expressions that are used to gather the user ratings. Examples of such visual expressions include a thumbs up/thumb down icon, a slider, a scale of 1-10, or another rating display that may be visually presented to the first user 130 to receive user input”; ¶0034 also discloses “the speech to text transcription service 170 can correlate user feedback and speech to text adjustment information 162 associated with the first captured speech data 112 to text transcription using the first identifier” and ¶0038 discloses “provide feedback regarding accuracy of a transcription of the speech to text transcription service 170”).
It would have been obvious to one having ordinary skill in the art and the teachings of Abella, Platt and Cath before him/her at a time before the effective filing date of the claimed invention to incorporate Julia’s feature of said providing of feedback based on a measure of confidence in correct speech-to-text recognition of the portion of the voice input (Cath: at least ¶¶0020, 0034, 0038) with the computer-implemented method disclosed by Abella and Platt.
The suggestion/motivation of doing so would have been to “increase the quality of speech to text transcription” and “to continuously, regularly or occasionally improve or tune a speech to text transcription process” (Cath: at least ¶¶0002, 0015).
Claim 39 (a system claim) corresponds in scope to claim 29, and is similarly rejected.

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
08 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168